Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  February 10, 2016                                                                      Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152807(46)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  CHIROPRACTIC REHABILITATION GROUP,                                                           Joan L. Larsen,
                                                                                                         Justices
  PC,
           Plaintiff-Appellee,                                SC: 152807
                                                              COA: 320288
  v                                                           Oakland CC: 2013-009983-AV

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted for filing if submitted on or
  before March 3, 2016.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 10, 2016